Citation Nr: 1707893	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as secondary to Agent Orange exposure


REPRESENTATION

Veteran represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from August 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's service connection claim for Parkinson's disease.  The Veteran disagreed with that decision and timely perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2016.  A transcript of the hearing is in the claims folder.  

The Board observes that the Veteran's attorney argued that an issue on appeal involves the Veteran's entitlement to a total disability rating based upon individual unemployability (TDIU) due to Parkinson's disease.  However, the award of service connection for Parkinson's disease terminates the appeal to the Board as the benefit sought on appeal - service connection - is deemed granted in full.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The downstream issues of the appropriate initial rating and effective date of award to be assigned are outside the jurisdiction of the Board until such time as either of those issues is appealed to the Board, if necessary.  However, the Veteran may want to submit a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) to ensure that the RO has the appropriate information available to consider the TDIU benefit.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran had in-country service in Vietnam.

2.  The Veteran manifests Parkinson's disease which is presumed due to in-service herbicide exposure, and there is insufficient evidence to rebut the presumption.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's Parkinson's disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for Parkinson's disease, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana v. Shinseki, 24 Vet. App. 428, 433-38 (2011).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting 38 U.S.C.A. § 5107(b)).

In this case, the record reflects that the Veteran's unit, Fighter Squadron One Hundred Eleven (VF-111) was assigned aboard USS Shangri-La (CVS-38), which was officially in the territorial waters of Vietnam.  Records from the Joint Service Records Research Center (JSRRC) show no record via deck log or log book of any personnel going ashore of Vietnam.  However, records from the National Personnel Records Center credit the Veteran's unit with Vietnam service from April 10, 1970 to May 2, 1970, and again from May 12, 1970 to May 29, 1970.  The Veteran was transferred from his unit to San Diego for separation on August 9, 1970.  

Based on this evidence, the RO denied the Veteran's claim, reasoning that there was no evidence that the Veteran, or any member of his unit, had in-country service in Vietnam.  

Nonetheless, the Veteran asserts that he developed Parkinson's disease as a result of herbicide exposure during active service.  Specifically, the Veteran contends that immediately prior to his discharge, he was stationed in Da Nang, Vietnam for three days, awaiting a flight back to San Diego.

In support of his claim, the Veteran refers to his transfer papers in his military personnel record.  The record reflects that the Veteran was being transferred to San Diego for discharge.  A stamp on the transfer sheet reflects that the Veteran was in Da Nang, Vietnam on August 8, 1970.

Parkinson's disease is a presumptive disease.  38 C.F.R. § 3.309(e).  The medical evidence of record indicates that the Veteran has a current diagnosis of Parkinson's disease.

Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for prostate cancer due to herbicide exposure is whether he was exposed to herbicides while service on active duty.

The Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not was exposed to herbicides during service.  Although records from the USS Shangri-La do not demonstrate that any personnel from the Veteran's unit set foot on Vietnam soil, the Veteran's unit was credited with Vietnam service during the relevant period.  More importantly, the Veteran's personnel records corroborate his competent and credible assertion of waiting in Da Nang, Vietnam for his flight back to San Diego.

Furthermore, the Board finds that the evidence of record does not rebut the presumption of service connection in this case.  The Veteran's private treatment records attribute his Parkinson's disease to post-service carbon monoxide poisoning in the 1980s, or alternatively, to manganese exposure during the Veteran's post-service employment.  The Board finds that the nexus opinions of the Veteran's private physician do not amount to "affirmative evidence" necessary to rebut the presumption.  Blood tests from September 2014 demonstrate that there were no proven blood levels to associate the Veteran's Parkinson's disease to manganese exposure.  As for the theory related to carbon monoxide poisoning, there is no definite nexus or reasoning that establishes that carbon monoxide, rather than Agent Orange, is the cause of the Veteran's Parkinson's disease.  38 C.F.R. § 3.307(d).

Affording the Veteran the full benefit of the doubt, the Board finds that he was on Vietnam soil while await transport back to the United States and that his Parkinson's disease can be causally related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In resolving all reasonable doubt in the Veteran's favor, service connection for Parkinson's disease, as secondary to herbicide exposure, is granted.


ORDER

Service connection for Parkinson's disease, as secondary to herbicide exposure is granted.



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


